THOMAS, J.
— Plaintiff’s intestate was employed in the coal mines of the defendant company, and while so engaged met his death by coming in contact with a trolley wire, which transmitted electric current to propel the tram cars, conveying coal and timbers between the various passages in the mine and the surface. Count 1 of the complaint as amended was for failure to furnish plaintiff’s intestate a reasonably safe place to work, and the second and third counts were, respectively, under the first and second subdivisions of the Employers’ Liability Act *233(Code 1907, § 3910). The defendant replied in short by consent the “general issue, with leave to give in evidence any matter that might be specially pleaded, and with like leave to the plaintiff to give in evidence any matter that might be specially replied.” There was judgment for the defendant.
(1) The evidence of plaintiff showed that the room in which deceased, John Reynolds, worked (room No. 12), was at the tenth right heading; that a tram track, oyer which defendant operated its cars in said business, was laid along this heading from the surface of the earth to and beyond said room; that by means of a switch situated in the heading, a car could pass along the main line into the room; that by “slewing” the front end of the car over to the right and the rear end of the car to the left, just above the switch, the flange on the front wheel would be made to catch on the track leading into room 12, and thus guide the car therein; that over the left-hand rail of the tram track (facing down the mine), and 4 feet 7inches above the rail, and about 6 inches to the left of that rail, was the trolley wire, on which moved the trolley pole of the motor by which the car was' operated; that this wire carried 250 volts of electricity, alternating current, and that there were no guards over it. Plaintiff’s evidence tended to show that the usual and customary way to “slew” a car into the room was .for one man to stand to the front, on the left, of the car, and push the front to the right, and another man to stand to the rear, on the right, and push the rear end to the left. The evidence for the defendant tended to show that the usual and ordinary way to get the car into the plaintiff’s intestate’s room was to stand immediately in front of the car and slew it, and then come around the right of the car, to the rear, to do the pushing. Defendant’s evidence' further tended to show that the usual, customary, and safe way, after leaving the front of the car, was to go on the opposite side (of the car) from the side on which the trolley wire was located (the side furthest from the wire); that plaintiff’s intestate did not attempt to go by this way, but went by the side on which was located the trolley wire. On the occasion of the injury, deceased and Hawkins were working in room No. 12; they were needing timbers for props, which timbers had been loaded on a tram car, and the car brought and stopped, as required, above said switch leading into their room. It was then the duty of deceased and Hawkins to slew the car and push.it into their room. Plaintiff’s *234account of the conduct of deceased immediately before, and when injured, was that: “Deceased went to the immediate front of the car, and John Hawkins had hold of the right-hand rear bumper, and in such positions they slewered the car in position to be pushed into room No. 12, and to assist in the pushing of the car deceased quit his position the front of the car and walked around the left of the car on the side where the trolley wire was, and after he had about reached the left rear bumper * * * and was crossing under the trolley wire, his head came in contact with the trolley wire,” and he was killed.
Defendant’s version of how the injury occurred was that after leaving the front end of the car, deceased went on the wrong side of the car, thereby having to pass in close proximity to the trolley wire; that just as he passed under the wire, after he had reached the rear end of the car, he raised his head and struck the wire, and was killed; that some hours before intestate was killed “he had drunk some whisky, which he had carried into the mine with him, and felt a little happier than usual, but continued his work in the regular way.” The evidence was in conflict as to whether the mine inspector had called the attention of the defendant’s mine superintendent to the fact that the wire was dangerous in its then condition. It is without dispute, however, that at least two coal mining companies in the Birmingham district had provided shields for trolley wires situated as was the one complained of, though there were many well-conducted coal mines operated in that district that had and maintained wires “in the same manner and under the same conditions as the wire” that caused deceased’s death; that is to say, without guards over or along the trolley wire to prevent contact therewith. There was no evidence that deceased informed defendant of the condition of said trolley wire. But the evidence showed that the defendant knew of its condition, having installed the wire some weeks previously, and that it was in the same condition when deceased was killed that it was in when installed. The evidence further showed that it was not the duty of the deceased to repair or remedy any defective condition of the trolley wire, and that he did not cause the condition in which the wire was installed, or in which it was maintained at the time of his death. The location of the wire was open to ordinary observation; and the fact that it carried a current of electricity, and that any one who touched the wire would receive an electric shock and be injured, was generally known *235and understood by the men working in the mine. The several charges given at defendant’s request are assigned as error. Under the evidence the question of liability vel non was properly submitted to the jury. While the master is not required to use the best possible appliances in the conduct of his business, and he may show that the appliances adopted and used by him are such as are adopted and used by many prudent persons engaged in the same business under like circumstances, “yet this fact does not necessarily exempt the employer from liability. Prudent persons may do imprudent things and may fail to use proper appliances.” —Prattville Cotton Mills Co. v. McKinney, 178 Ala. 568, 59 South. 498, 502; Davis v. Kornman, 141 Ala. 479, 37 South. 789; L. & N. R. R. Co. v. Allen’s Adm’r, 78 Ala. 494; 6 Mayf. Dig. 585; Hough v. Railroad, 100 U. S. 213, 25 L. Ed. 612; Wabash R. R. Co. v. McDaniels, 107 U. S. 459; 2 Sup. Ct. 932, 27 L. Ed. 605. In the Allen Case, supra, the court said 78 Ala. 503: “We conceive the correct and just rule to be that a railroad company’s duty to its employees does not require it.to adopt every new invention or appliance useful in its business, although it may serve to diminish risks to life, limb, or property, incident to its service. It is sufficient fulfillment of duty to adopt such as are ordinarily in use, by prudently conducted roads engaged in like business, and surrounded by like circumstances.”
Likewise in Richmond & Danville Railroad Co. v. Bivins, 103 Ala. 147,15 South. 515, it was declared that: “It is regarded as a sufficient fulfillment of the company’s duty, to adopt such [machinery] as is in ordinary use by prudently conducted roads engaged in like business and surrounded by like circumstances.” —Wilson v. L. & N. R. R. Co., 85 Ala. 272, 4 South. 701; L. & N. R. R. Co. v. Jones, 83 Ala. 382, 3 South 902; Ga. Pac. R. R. Co. v. Propst, 83 Ala. 518, 3 South. 764; R. & D. R. R. Co. v. Jones, 92 Ala. 225, 9 South. 276; L. & N. R. R. Co. v. Hall, 87 Ala. 719, 6 South. 277, 4 L. R. A. 710, 13 Am. St. Rep 84; A. G. S. R. R. Co. v. Arnold, 84 Ala. 171, 4 South. 359, 5 Am. St Rep. 354.
Of the rule, thus early announced by our court in the Allen and Propst Cases, Chief Justice Anderson said (Caldwell-Watson Co. v. Watson, 183 Ala. 334, 335, 62 South. 859, 863) : “We think the holding means, where evidence is shown that the ways and works of the defendant are unsafe, or insufficient, that proof that similar instruments are generally used by other prudent persons engaged in similar calling is evidence in rebuttal, and *236might influence the jury in holding that there were no negligence, but such proof would not, as matter of law, conclusively show that there was no negligence in the selection or use of such machinery or instrumentality.”
The charges condemned in Caldwell-Watson Co. v. Watson, supra, and Davis v. Kornman, supra, were different in effect from charges 22 and 26, given in the instant case at defendant’s request, and no error was committed in giving these charges.
(2) Charge 21 is as follows: “If the jury believe from the evidence that plaintiff’s intestate on the day of his death entered into defendant’s mine while under the influence of intoxicating liquor, or carried intoxicating liquors into the mine, and that by so doing said intestate proximately contributed to the injuries sustained by him, you must find for the defendant.”
By section 106 of the act of April 18,1911, it is provided that: “Whoever shall, while under the influence of intoxicating liquor, enter any coal mine, or any of the buildings connected with the operation of the same, within this state, where miners or other workmen are employed, or whoever shall carry intoxicating liquors into the same, shall be deemed guilty of an offense against this act, and upon conviction shall be punished accordingly.”— Gen. Acts 1911, pp. 500, 536.
The evidence was undisputed that plaintiff’s intestate did go into defendant’s mine, where other workmen were employed, in this state, under the influence of intoxicating liquor. Intestate was therefore guilty of violating this provision of the act in question. If this violation of the statute proximately caused, or was a contributing cause of, the injury complained of, why may-not such violation of the act be pleaded as contributory negligence?
In Watts v. Montgomery Traction Company, 175 Ala. 102, 57 South. 471, it was held that the violation of a statute or of an ordinance is negligence per se, and that a person proximately injured thereby may recover for such injuries, against the violator of the ordinance. On the question now before us the court said: “We are not cited to and have found no Alabama case where the violation of a statute or ordinance by .the injured party was pleaded by the defendant by way of contributory negligence, yet we see no reason why such a violation, if proximately causing the injury complained of, cannot be set up as a defense to the simple negligence charged in the complaint. Such a defense has *237been approved, and we think properly so, in the cases of Broschart v. Tuttle, 59 Conn. 1, 21 Atl. 925, 11 L. R. A. 33; Weller v. Chicago R. R., 120 Mo. 635, 23 S. W. 1061 [25 S. W. 532]. The statute or ordinance violated, however, must have been enacted for the benefit of the party who seeks to invoke its violation as distinguished from the public generally or a class to whom the ordinance necessarily applies.” — L. & N. R. R. Co, v. Murphree, 129 Ala. 432, 29 South. 592; Cent, of Ga. Ry. Co. v. Sturgis, 149 Ala. 573, 43 South. 96.
This doctrine was approved in Armstrong v. Sellers, 182 Ala, 582, 62 South. 28.
8. The statute violated in the instant case, making it a misdemeanor to enter any coal mine under the influence of liquor, or to carry intoxicating liquors into the same, was enacted for the benefit of the mine owner and of his employees, as distinguished from the public generally. This statute may therefore be invoked as a defense to the charge of simple negligence, if its violation proximately caused the injury complained of. This issue was properly submitted to the jury in given charge 21.
(3) Assignments of error 4, 5, and 6 are based on the giving, at defendant’s request, of written charges 10, 11, and 13. In Burnwell Coal Company v. Setzer, 191 Ala. 398, 405, 67 South. 604, 606, it is said, of the concluding words of section 3910 of the Code (page 602), that: “The only effect of the addition [there italicized] to the statute was to remove as a basis of assumption of risk and of contributory negligence on the part of an employee, in respect of a defective condition within the purview of the first subdivision of the Liability Act (section 3910), the remaining in service after knowledge by the employee, injured in consequence of the defect in condition to which the complaint or a count thereof attributed the injury for proximate cause, of the defect in condition of the ways, works, machinery, or plant of the master, except in cases where the employee injured was under the duty to remedy the defect causing his injury, or where the employee injured committed the negligent act causing the injury complained of.”
See, also, on this statute Standard Portland Cement Company v. Thompson, 191 Ala. 444, 67 South. 608; Clinton Mining Co. v. Bradford, 192 Ala. 576, 69 South. 4; Sloss-Sheffield Co. v. Stapp, 195 Ala. 340, 70 South. 267; A. G. S. R. R. Co. v. Taylor, 196 Ala. 37, 71 South. 676.
*238The effect of the proviso to section 3910 is to relieve the servant from the imputation of contributory negligence or assumption of risk predicated on the fact of his remaining in the service after knowledge of the defect or negligence, in an action by an employee who did not commit the negligent act causing the injury, and upon whom the duty to remedy the defect did not rest; but it does not relieve such employee of the duty to give information of such defect or negligence, when he knows of it and the master or superior employer has no notice or knowledge thereof.
Given charges 10, 11, and 13 were not predicated upon plaintiff’s intestate’s assumption of risk, nor upon his contributory negligence in remaining in the employment of the defendant after knowledge of the defect or negligence that subsequently caused his death, but upon the fact that, with full knowledge of the situation (of the danger of coming in contact with the trolley wire charged with electric current), he negligently touched the same or ’ allowed his head to come into contact therewith, thereby receiving his fatal injury.
Under the issues presented, and the evidence thereon, these charges were properly given at defendant’s request.
The judgment of the lower court is affirmed.
Affirmed.
Anderson, C. J., and Mayfield and Somerville, JJ., concur.